DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 6, 10 and 11 are amended.
Claim 12 is cancelled. 
Claims 2-5, 7-9 and 13-15 have been previously presented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following underlined subject matter recited in claims 1-11 and 13-15 must be shown or the features canceled from those claims:
A multifunctional smart wearables for preventing pathogen spread and saving lives is comprising of: 
a plurality of different health monitoring sensors embedded within the multifunctional smart wearables to monitor real time body health condition of a wearer; 
a plurality of re-programmable NFC (near field communication) tags mounted within the multifunctional smart wearables; 
an Ultraviolet Germicidal Irradiation (UVGI) light source mounted over an exterior surface of the multifunctional smart wearables: and 
an electronic control unit which is further comprising of: 
a touch screen with a power switch; 
a printed circuit board having a microcontroller and a communication module; and 
a rechargeable batteries, 
wherein the electronic control unit stores a sensory data over a cloud to create a historic data set for future reference.  
2. The multifunctional smart wearables of claim 1 is any wearable such as a smart glove, a smart half or full vest, a smart footwear, a face mask. a smart footwear cover or a smart full body suit.  
3. The multifunctional smart wearables of claim 1, wherein the smart wearables provides maximum efficacy for a touch surface area for the UVGI disinfection.  
4. The multifunctional smart wearables of claim 1, wherein the smart wearables are ergonomic, thin, waterproof, and washable for reuse.  
5. The multifunctional smart wearables of claim 1, wherein the plurality of different health monitoring sensors includes a temperature sensor, a blood pressure, a blood oxygenation sensor, a blood pressure sensor, an EKG sensor, and a pulse detection sensor.  
6. The multifunctional smart wearables of claim 1, wherein the re-programmable NFC tags are configured to allow the wearer to do touch activities without having to touch any surface.  
7. The multifunctional smart wearables of claim 1, wherein the NFC tags are re-programmable NFC tags allows use of the same NFC tags for different purposes in different multifunctional smart wearables.  
8. The multifunctional smart wearables of claim 1, wherein the re- programmable NFC tags allows re-programming to do a specific functions in conjunction with a localize NFC readers.  
9. The multifunctional smart wearables of claim 1, wherein the Ultraviolet Germicidal Irradiation (UVGI) light sources are configured to disinfect any surface with maximum efficiency and efficacy for any daily activity that the wearer touches or walks on, or desires to disinfect.  
10. The multifunctional smart wearables of claim 1, wherein the Ultraviolet Germicidal Irradiation (UVGI) light sources are of different strength and intensity used for a different wearable use cases.  
11 . (Currently Amended) The multifunctional smart wearables of claim 1, wherein the electronic control unit is configured to manage a power distribution to all the other electronic components, to collect the sensory data, to identify a risk or an emergency situation from the sensory data and accordingly sends alert signals to the mobile application of a person of concern. 
13. The multifunctional smart wearables of claim 1 is further comprising of a proximity and a pressure sensor as a safety sensor which are configured to turn ON the UVGI light sources only when the wearer grabs or touches something with certain amount of pressure.  
14. The multifunctional smart wearables of claim 1, wherein an interior surface of the multifunctional smart wearable is made of a Celliant synthetic fabric that traps the body's infrared energy and cycle back to improve an oxygenation within the body as well as resolves minor aches and pain.  
15. (Original) The multifunctional smart wearables of claim 1, wherein the control unit is further comprising of a touch screen with power switch, a micro controller, memory, a communication module and a rechargeable battery.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claim 1 recites an electronic control unit stores a sensory data without subject matter within the claim that clearly provides a statutory storage component which would store the sensory data. Therefore claim 1, and dependent claims 2-11 and 13-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649